EIGHTH AMENDMENT TO CREDIT AGREEMENT



THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT

(this "Amendment"), made and entered into as of April 30, 2010, is by and
between Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware
corporation (the "Borrower"), the Lenders that are a party to the Credit
Agreement (as defined below), and WB QT, LLC, a Delaware limited liability
company, a Lender and as agent for the Lenders (in such capacity, the "Agent").



RECITALS

1. The Lenders, the Agent and the Borrower entered into a Credit Agreement dated
as of January 31, 2007, as amended by a First Amendment to Credit Agreement
dated as of September 13, 2007, a Second Amendment to Credit Agreement dated as
of November 6, 2007, a Waiver and Agreement dated as of December 14, 2007, a
Third Amendment to Credit Agreement dated as of January 16, 2008, a Fourth
Amendment to Credit Agreement dated as of May 30, 2008, a Fifth Amendment to
Credit Agreement, dated as of March 12, 2009, a Sixth Amendment to Credit
Agreement, dated as of May 27, 2009, and a Seventh Amendment to Credit
Agreement, dated as of July 10, 2009 (as so amended, the "Credit Agreement");
and

2. The Borrower desires to amend certain provisions of the Credit Agreement, and
the Lenders have agreed to make such amendments, subject to the terms and
conditions set forth in this Amendment.

3. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement, unless the context shall
otherwise require.

AGREEMENT

NOW, THEREFORE,

for good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby covenant and agree to be bound as
follows:



Amendments
. The Credit Agreement is hereby amended as follows:

Section 1.1 of the Credit Agreement is amended by adding the following
definitions:



"Restricted Shares" shall mean unregistered shares of Common Stock issued by the
Company to the Lenders pursuant to an exemption from the registration
requirements under applicable federal and states securities laws.

"Restrictive Legend" shall mean the legend set forth below which shall be placed
on each share certificate issued to the Agent:

"THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, AND
APPLICABLE STATE SECURITIES LAWS, COVERING ANY SUCH TRANSACTION INVOLVING SAID
SECURITIES OR (B) THE COMPANY HAS RECEIVED AN OPINION OF AGENT'S COUNSEL
SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION."

Accrual of Interest and Maturity; Evidence of Indebtedness.
The last paragraph of Section 2.3(a) is amended and restated in its entirety
with the following:

"Notwithstanding anything to the contrary in this Agreement, amounts due under
Sections 2.3(a)(i) and 2.3(a)(ii) may, at the option of the Borrower, be made in
Restricted Shares of the Borrower, provided that prior to expiration of the
Demand Notice Period or Call Notice Period, as applicable, the Borrower shall
have given the Agent notice of its intention to make such payment using
Restricted Shares, which notice shall be irrevocable. When making any payment
under Section 2.3(a)(i) using Restricted Shares, the value of each such
Restricted Share shall be determined based on the Volume-Weighted Average Price
for Borrower's common h stock during the Term Loan B VWAP Measurement Period.
 The Restricted Shares used for payment shall be delivered to the Agent within
three (3) Business Days following the Term Loan B Payment Date ("Term Loan B
Stock Delivery Date"). Notwithstanding the foregoing; if a demand or call is
made after the First Call Date, then the Volume-Weighted Average Price during
the Term Loan B VWAP Measurement Period must be equal to or greater than $0.50
per share (this condition does not apply to any payments required to be made
prior to the First Call Date and the Borrower shall be free to use Restricted
Shares for those payments without regard to the Volume-Weighted Average Price).
 With respect to any call by the Borrower, the maximum amount that the Borrower
may pay using Restricted Shares shall be limited to $2,000,000 during any ten
(10) Business Day period. In the event that the Restricted Shares are not
delivered on or before the Term B Stock Delivery Date, any amounts unpaid as a
result thereof shall bear interest at the interest rate determined pursuant to
Section 2.6 plus two percent (2%) through the last day of the month in which
such shares are delivered. Agent, for itself and the lender, understands that
(i) the Restricted Shares may not be sold or otherwise transferred without
registration under the Securities Act and applicable state securities laws
unless an exemption from registration is available and (ii) that the Borrower
has no obligation to ensure, and makes no guarantees, that (a) an exemption from
registration is or will be available, (b) that the Restricted Shares can be
resold immediately or at any point in the future, (c) that the Restricted Shares
will have any other special characteristics, and (d) that the Restricted Shares
will contain a Restrictive Legend; provided, however, the Restrictive Legend
shall be removed if (i) such Restricted Shares are registered under the
Securities Act and such registration statement is effective, (ii) such
Restricted Shares are sold or transferred pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) such Restricted Shares are
eligible for sale under Rule 144, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Commission).

Counterparts
. This Amendment may be executed in several counterparts as deemed necessary or
convenient, each of which, when so executed, shall be deemed an original,
provided that all such counterparts shall be regarded as one and the same
document, and either party to the Amendment Documents may execute any such
agreement by executing a counterpart of such agreement.

This Agreement is made and entered into on the date first written above.

 

QUANTUM FUEL SYSTEMS

TECHNOLOGIES WORLDWIDE, INC. WB QT, LLC



 

By:/s/ Kenneth R. Lombardo By:/s/ Jonathan Wood

Kenneth R. Lombardo

Its: Vice President Its:Director

